IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MICHAEL D EMARTI NI ,                                    No. 82331
                     Appellant,
                     vs.
                     CITY OF RENO; AND HEINZ RANCH                          FILED
                     LAND COMPANY, LLC,
                     Res e ondents.




                            ORDER AFFIRMING IN PART AND VACATING IN PART

                                 This is an appeal from a district court order denying a petition
                     for judicial review of a municipal land use decision. Second Judicial District
                     Court, Washoe County; Scott N. Freeman, Judge.
                                 The district court found that appellant lacked standing and
                     denied the petition in part on that basis. "Standing is a question of law
                     reviewed de novo." Arguello v. Sunset Station, Inc., 127 Nev. 365, 368, 252
                     P.3d 206, 208 (2011). In the context of an appeal of a planning commission's
                     decision, a person who (i) has appealed such a decision to the governing
                     body, and (ii) is "aggrieve& by the governing body's decision has standing
                     to seek judicial review. NRS 278.3195(4); .see NRS 278.3195(1)(a) (stating
                     that "each governing body shall adopt an ordinance that any person who is
                     aggrieve& by a decision of the planning commission may appeal the
                     decision to the governing body); Kay v. Nunez, 122 Nev. 1100, 1106, 146
                     P.3d 801, 806 (2006). Appellant Michael DeMartini asserts that he has
                     standing to seek judicial review of a decision of the Reno City Council—to
                     affirm the planning commission's conditional grant of Heinz Ranch's
                     request for a tentative map in connection with Phase 1A of its StoneGate

Somme Caw
        OF
     NEVADA


(0) t947A    agRAP
                                                                                2 2-06s7-s-
                planned unit development—because he is aggrieved by it within the
                meaning of NRS 278.3195(4).
                            NRS 278.3195 only defines the term "aggrieved" for counties
                with populations over 700,000. NRS 278.3195(1). But, as appellant
                concedes, the population of Washoe County, where the Reno City Council
                sits, is below that threshold. Instead of NRS 278.3195(1), the Reno
                Municipal Code ("RMC") applies and provides that an "aggrieved person is
                one whose personal right or right of property is adversely and substantially
                affected by the action of a discretionary body." RMC 18.24.203.230 (2019)
                (now codified at RMC 18.09 art. 4 (eff. Jan. 13, 2021)); see also City of N.
                Las Vegas v. Eighth Judicial Dist. Court, 122 Nev. 1197, 1206, 147 P.3d
                1109, 1115 (2006) (noting that the amendment to NRS 278.3195 "was not
                intended to preclude ordinances from . . . addressing who may appeal from
                a planning commission decision").
                            Here, appellant has not shown that his personal right or right
                of property is adversely and substantially affected by the City Council's
                decision, and so he does not have standing. He argues that the City
                Council's affirmance of the conditional approval of the tentative map will
                impact his property and water rights. But he does not explain where exactly
                his property is in relation to the affected area, nor does he express how he
                will be impacted or his rights impaired by the decision. And while appellant
                previously stated that Heinz Ranch is planning to exclude him from its
                sewer line and take 1,000 acre feet of his water rights, he does not cogently
                relate these concerns about future issues to the specific decision by the City
                Council that he challenges. See Edwards v. Emperor's Garden Rest., 122




SUPREME COURT
     OF
   NEVADA
                                                      2
Ith 1947A Mam
                Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (holding that it is
                appellant's duty to cogently argue in support of his appellate concerns).
                            Appellant attempts to avoid this result by asserting that he is
                necessarily aggrieved for the purposes of judicial review because the City
                Council already found that he is aggrieved, relying on Kay v. Nunez, 122
                Nev. 1100, 146 P.3d 801 (2006). But Kay v. Nunez only decided that, in
                counties over a specific population threshold, the same statutory definition
                of "aggrieved" applies both when a person appeals to the governing body
                and when that person ultimately files a petition for judicial review. Id. at
                1107, 146 P.3d at 806. This does not mean that a court ruling on a petition
                for judicial review is categorically bound by the governing body's
                determination of whether a person is aggrieved. Cf. City of N. Las Vegas,
                122 Nev. at 1207, 1.47 P.3d at 1116 (observing that while the North Las
                Vegas City Council has discretion to determine if an appellant meets the
                aggrievement standard, given appellant's insufficient affidavit, the City
                Council erred in finding her aggrieved). Kay could not have so held, because
                NRS 278.3195 describes two separate determinations: under subsection
                one, the governing body determines if the appellant is aggrieved by the
                decision of a specified entity, such as the planning commission; and under
                subsection four, the district court determines if the petitioner is aggrieved
                by the decision of the governing body. Applying this law, the district court
                appropriately found that appellant is not aggrieved. Accordingly, we affirm
                its decision as to appellant's lack of standing, and we vacate its decision on
                the merits of appellant's petition, which we do not reach given appellant's
                lack of standing to assert those issues.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                      Accordingly, we
                                 ORDER the district court's judgment AFFIRMED IN PART
                      AND VACATED IN PART.




                                                       Cadish




                                                                             J.
                                                       Herndon




                      cc:   Hon. Scott N. Freeman, District Judge
                            Lansford W. Levitt, Settlement Judge
                            Simons Hall Johnston PC/Reno
                            McDonald Carano LLP/Reno
                            Reno City Attorney
                            Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
i0) t94TA    c4041›